     Case 2:18-cv-02744-KJM-KJN Document 69 Filed 04/20/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLARENCE VERNE ELLESBURY,                       No. 2: 18-cv-2744 KJM KJN P
12                       Plaintiff,
13           v.                                       ORDER
14    J. FERNANDEZ, et al.,
15                       Defendants.
16

17          Pending before the court is defendants’ second motion to modify the scheduling order.

18   Good cause appearing, IT IS HEREBY ORDERED that:

19          1.    Defendants’ second motion to modify the scheduling order (ECF No. 68) is granted;

20          2. The dispositive motion deadline is extended to June 3, 2020.

21   Dated: April 20, 2020

22

23

24

25
     Ell2744.eot(2)
26
27

28
                                                      1
